. & AO.2Z45E Judgment in a Criminal Case for Organizational Defendants (Rev. 12/03) .
. Sheet] Case 1:19-cr-00282-ELH Document 16 Filed 06/11/19 Page 1 of 6

UNITED STATES DISTRICT COURT

District of Maryland
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Organizational Defendants)

ACELL, INC. CASE NUMBER: ELH-1-19-CR-00282
Melissa Tearney, Esq.

Defendani Organization’s Attorney

THE DEFENDANT ORGANIZATION:
KX) pleaded guilty to count One (1)

pleaded nolo contendere to count(s)
which was accepted by the court.

 

Co owas found guilty on count(s)
after a plea of not guilty.

The organizational defendant is adjudicated guilty of these offenses:

 

 

 

 

es mS
Title & Section Nature of Offense Offense Ended’~ ; Count - . i
21:331(q)(1)(B), 3601 Failure and Refusal to Report Medical 1/27/2012} a Vers a“ -
(g), 333¢a)(1) Device Removal e aon
I 30 ys
' > “I
Po mm
a re,
wy DAS
The defendant organization is sentenced as provided in pages 2 through 3 of this judgijient. rm «7S
> ~ 3
The defendant organization has been found not guilty on count(s)
Count(s) O is QC are dismissed on the motion of the United States.

 

It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United States attorney

of material changes in economic circumstances.

Defendant Organization's
Federal Employer 1.D. No.: XX-XXXXXXX June 11, 2019
Date of Imoosition of Judement

Defendant Organization’s Principal Business Address:
6640 ELI WHITNEY DRIVE 40, Ak. Holind2—

Sienature of Judee

COLUMBIA, MARYLAND 21046
ELLEN LIPTON HOLEANDER

UNITED STATES DISTRICT JUDGE
itle of Judge

“Ole

Date

 

 

 

Defendant Organization's Mailing Address:
6640 ELI WHITNEY DRIVE
COLUMBIA, MARYLAND 21046

 

 
 

 

AO245E — Judgment in a Criminal Case for Organizational Defendants (Rev. 12/03)

Sheet 3 — CritaarihtabPeaaitiehO 2 82-ELH Document 16 Filed 06/11/19 Page 2 of 6

Judgment — Page 2 of 3

DEFENDANT ORGANIZATION: ACELL, INC.
CASENUMBER: ELH-1-19-CR-00282

CRIMINAL MONETARY PENALTIES

The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.

| Assessment JVTA Assessment* Fine Restitution
TOTALS $ 125.00 3 $ 3,000,000.00 $ 0.00
1 The determination of restitution is deferred until Click here to enter a date An Amended Judgment in a Criminal Case (AO 245C)

will be entered after such determination.

Cl The defendant organization shall make restitution (including community restitution) to the following payees in the
amount listed below.

If the defendant organization makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims
must be paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

 

X Civil Settlement ordered pursuant to paragraph 8(c) of the plea agreement incorporated herein, 512,000,000.00 plus
interest, dating to 9/1/2018 at the rate of 2.875%, with $500,000.00 due within seven (7) days of this Judgment, and the
balance payable in 20 quarterly installments as per the attached chart.

C= The defendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in

before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4
be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:
C1 the interest requirement is waived forthe f © restitution

L) the interest requirement for the fine ( restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

 
: a Case 1:19-cr-00282-ELH: Document 16 Filed 06/11/19 Page 3 of 6

 

 

 

 

 

ACell, Inc.
Civil Federal
2.875%

Quarter Payment Interest Principal Balance

$11,830,020.00
6/12/2019 $763,704.11 $263,704.11 $500,000.00 $11,330,020.00
9/12/2019 $480,284.52 $81,434.52 $398,850.00 $10,931,170.00
12/12/2019 $477,417.78 $78,567.78 $398,850.00 $10,532,320.00
3/12/2020 $474,551.05 $75,701.05 $398,850.00 $10,133,470.00
6/12/2020 $471,684.32 $72,834.32 $398,850.00 $9,734,620.00
9/12/2020 $678,400.30 $69,967.58 $608,432.72 $9,126,187.28
12/12/2020 $674,027.19 $65,594.47 $608,432.72 $8,517,754.56
3/12/2021 $669,654.08 $61,221.36 $608,432.72 $7,909,321 .84
6/12/2021 $665,280.97 $56,848.25 $608,432.72 $7,300,889.12
9/12/2021 $660,907.86 $52,475.14 $608,432.72 $6,692 456.40
12/12/2021 $656,534.75 $48,102.03 $608,432.72 $6,084 ,023.68
3/12/2022 $652,161.64 $43,728.92 $608,432.72 $5,475,590.96
6/12/2022 $647,788.53 $39,355.81 $608,432.72 $4,867,158.24
9/12/2022 $643,415.42 $34,982.70 $608,432.72 $4,258,725.52
12/12/2022 $639,042.31 $30,609.59 $608,432.72 $3,650,292.80
3/12/2023 $634,669.20 $26,236.48 $608,432.72 $3,041,860.08
6/12/2023 $630,296.09 $21,863.37 $608,432.72 $2,433,427.36
9/12/2023 $625,922.98 $17,490.26 $608,432.72 $1,824,994.64
12/12/2023 $621,549.87 $13,117.15 $608,432.72 $1,216,561.92
3/12/2024 $617,176.76 $8,744.04 $608,432.72 $608,129.20
6/12/2024 $612,500.13 $4,370.93 $608,129.20 $0.00

$12,996,969.86 $1,166,949.86 $11,830,020.00

Note:

1. The Initial Payment includes handshake interest from 9/1/2018 through 6/11/2019 (283 days).
 

 

Case 1:19-cr-00282-ELH Document 16 Filed 06/11/19 Page 4 of 6

AQ245E = (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
Sheet 4 — Schedule of Payments

Judgment — Page 3 of 3

 

DEFENDANT ORGANIZATION: = ACELL, INC.
CASENUMBER: — ELH-1-19-CR-00282
SCHEDULE OF PAYMENTS

Having assessed the organization's ability to pay, payment of the total criminal monetary penalties are due as follows:

towards the fine shall be due within three (3) business days of when the

A & The payment of $ 500,000.00 judgment is issued.

1 not later than , or
O inaccordance with O Cor OO Dbelow; or

B OO Payment to begin immediately (may be combined with OO Cor (1 D below); or

Cc OO Payment (e.g., equal, weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D & Special instructions regarding the payment of criminal monetary penalties:

Clerk, U.S. District Court for the District of Maryland
101 W. Lombard Street
Baltimore, Maryland 21201

Payment in the amount of $2,500,000.00 shall be paid in twenty (20) quarterly installments over five (5) years, with the first
quarterly payment to occur within ninety (90) calendar days of the date when the judgment is issued. The remaining nineteen
(19) payments are due every ninety days thereafter. Payment of interest from the first payment date on the unpaid principal
balance at the rate of 2.875 percent per annum is payable with each quarterly installment of principal, as follows (please see
the attached chart, incorporated herein).

**ee** All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

0 Joint and Several!

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

(0 The defendant organization shall pay the cost of prosecution.
[J The defendant organization shall pay the following court cost(s):

(1) The defendant organization shall forfeit the defendant organization’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(3) fine interest, (6) community restitution, (7) penalties, and (8} costs, including cost of prosecution and court costs.

 

 
 

Case 1:19-cr-00282-ELH Document 16 Filed 06/11/19 Page 5 of 6

d. The United States and the Defendant further agree that the multiplier range
associated with a culpability score of 6 is 1.20 — 2.40, pursuant to U.S.S.G. § 8C2.6.

é. The United States and the Defendant further agree that the advisory
guideline fine range is $37,200,000 to $74,400,000, pursuant to U.S.S.G. § 8.C2.7.

f, The United States and the Defendant further agree that the maximum fine
is $62,000,000, pursuant to 18 U.S.C § 3571(d).

7. The United States and the Defendant further agree that while the fine provisions of
the U.S.S.G. do not apply to organizational defendants that are convicted of misdemeanor
violations of the Federal Food, Drug, and Cosmetic Act, U.S.S.G. § 8C2.1, the agreed disposition
is consistent with the U.S.S.G. and takes into account the Defendant’s conduct under 18 U.S.C.

§§ 3553 and 3572 and U.S.S.G. § 8C2.10.

Rule 11(c}(i)(C)} Plea

8, The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a criminal fine in the amount of $3,000,000.00 is the appropriate disposition of
this case taking into consideration the nature and circumstances of the offense, the Defendant’s
criminal history, and all of the other factors set forth in 18 U.S.C. § 3553(a). The parties further
stipulate and agree to payment of the fine as follows:

a. $500,000.00 to be paid within three business days of when the judgment is
issued and the remaining $2,500,000.00 to be paid in twenty quarterly installments over five years,
with the first quarterly payment to occur within ninety calendar days of the date of when the
judgment is issued and the remaining nineteen payments due every ninety days thereafter.
Payment of interest from the first payment date on the unpaid principal balance at the rate of 2.875
percent per annum is payable with each quarterly installment of principal, as follows:

 

 

5

2.8750%
Quarter Payment Interest Principal Balance
$3,000,000.00
Initial Payment $500,000.00 $0.00 $500,000.00 $2,500,000.00
Quarter 1 $1} 9,118.75 $17,968.75 $101,150.00 $2,398,850.00
Quarter 2 $118,391.73 $17,241.73 $101,150.00 $2,297,700.00
Quarter 3 $117,664.72 $16,514.72 $101,150.00 $2,196,550.00
Quarter 4 $116,937.70 $15,787.70 $101,150.00 $2,095,400.00
Quarter 5 $146,004,22 $15,060.69 $130,943.53 $1,964,456.47
Quarter 6 $145,063.06 $14,119.53 $130,943.53 $1,833,512.93
Quarter 7 $144,121.90 $13,178.37 $130,943.53 $£,702,569.40
Quarter 8 $143,180.75 $12,237.22 $130,943.53 $1,571,625.86
Quarter 9 $142,239.59 $11,296.06 $130,943.53 $1,440,682.33
Quarter 10 $141,298.43 $10,354.90 $130,943.53 $1,309,738.80
 

Case 1:19-cr-00282-ELH Document 16 Filed 06/11/19 Page 6 of 6

 

 

 

Quarter 11 $140,357.28 $9,413.75 $130,943.53 $1,178,795.26
Quarter 12 $139,416.12 $8,472.59 $130,943.53  $1,047,851.73
Quarter 13 $138,474.96 $7,531.43 $130,943.53 $916,908.20
Quarter 14 $137,533.81 $6,590.28 $130,943.53 $785,964.66
Quarter 15 $136,592.65 $5,649.12 $130,943.53 $655,021.13
Quarter 16 $135,651.49 $4,707.96 $130,943.53 $524,077.59
Quarter 17 $134,710.34 $3,766.81 $130,943.53 $393,134.06
Quarter 18 $133,769.18 $2,825.65 $130,943.53 $262,190.53
Quarter 19 $132,828.02 $1,884.49 $130,943.53 $131,246.99
Quarter 20 $132,190.33 $943.34 $131,246.99 $0.00
$3,195,545.09 | $195,545.09 $3,000,000.00
b. The parties stipulate and agree that the fine in subparagraph (a) above is less

than the advisory guidelines fine range but is nevertheless a reasonable sentence, taking into
consideration the factors set forth in 18 U.S.C. §§ 3553(a) and 3572, including that the Defendant
has asserted the inability to pay the minimum advisory guidelines fine without substantially
jeopardizing its continued existence. Based on a review of the Defendant's financial statements
and tax returns by the United States, pursuant to U.S.S.G. § 8C3.3(b), there is a basis for the
imposition of a fine below that otherwise recommended by U.S.S.G. § 8C2.7. The United States
agrees that the Defendant is not able to pay and, even with the use of a reasonable instaliment
schedule, is not likely to become able to pay the minimum fine required by U.S.S.G. § 8C2.7(a).

c. The above-referenced agreed-upon sentence is contingent upon the
execution of a Civil Settlement Agreement (“Settlement Agreement”) between the Defendant and
the United States, which is being signed contemporaneously with this Agreement and is appended
as Attachment B. The terms of the Settlement Agreement require the Defendant to pay the United
States and the Medicaid Participating States collectively $12,000,000.00 (“Settlement Amount”),
of which $11,830,020.00 is the federal portion (“Federal Settlement Amount”). The initial
payment of Five-Hundred Thousand Dollars ($500,000.00), plus accrued interest at the rate of
2.875 percent accrued since September 1, 2018, shall be paid to the United States no later than
seven (7) days after (i) the Settlement Agreement is fully executed by the parties and delivered to
the Defendant’s attorneys, or (ii) the Court accepts a Fed. R. Crim. P. 11(c)(1)(C) guilty plea as to
‘the Defendant and imposes the agreed-upon sentence, whichever occurs later. Thereafter, the
balance of the Federal Settlement Amount (plus accrued interest at the rate of 2.875 percent) shall
be payable to the United States pursuant to instructions from the Civil Division of the United States
Department of Justice, in twenty quarterly installments over five years, with the first quarterly
payment to occur within ninety calendar days of the date of the initial payment. $169,980.00
(“State Settlement Amount”) plus accrued interest shall be payable to the Medicaid Participating
States pursuant to instructions from the Medicaid Participating States.

d. The payments set forth above in Paragraphs 8.a. and 8.c. are subject to
acceleration if a sale of the Defendant occurs before the expiration of the payment term.

€. The parties agree that the Settlement Agreement in United States of
America rel. John Murtaugh v. ACell, Inc., Civil No. ELH-13-1820 (D. Md.) and United States of
America rel, Ali Mahdavi v. ACell, Inc., et al., recompenses the Medicare Trust Fund for false

6
